Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 14 May 2020. In view of this communication, claims 1-20 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements 106, 134, L1, L2, 164, 114, 178,  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities: 
 Claim 18 recites in part “ The method of claim 18,..”. The number 18 should be corrected to 17. In order to further prosecution, Examiner will understand the claim with this correction.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites in part the limitations “wherein the first sidewall includes a base portion and a distal end, wherein the base portion has a first width and the distal end has a second width, less than the first width”. However, Fig 2 and 3 as well as the specification [Para 0025] recite the “The second sidewall 158 may include a base portion 160 and a distal end 162, the base portion 160 may have a first width W1 and the distal end 162 may have a second width W2, that may be less than the first width W1”. Clarification is required. In order to further prosecution, examiner is understanding the claim 2 limitation is for the “second sidewall” as shown in the Fig 2,3 and specification [Para 0025].
Claims 3-7 are rejected due to their dependency on Claim 2 .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 15  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada et. al(US 20150145359 A1), hereinafter referred to as Okada.
Regarding Claim 1, Okada discloses an electric motor (Fig 1, 1) [abstract] comprising: 
a housing (Fig 1, 2)[abstract] including a first end (Fig 1, 2F) defining a first aperture (Fig 1, 2Fa); 
a stator (Fig 1, 3) disposed in the housing (Fig 1, 2) and including a bus bar (Fig 1, Wu, Wv, Ww) extending towards the first aperture (Fig 1, 2Fa); and 
a contact adapter (Fig 1, 30) fixed to the first end [Para 0031] and including,
a base member (Fig 1, 30, 31, 32) defining a contact aperture (Fig 7, 31a) and including a body (Fig 7, 30,31,32) and a collar (Fig 2, 31C) extending from the body (Fig 7, 30, 31,32), wherein the body and the collar define a pocket (Fig 2, 31C, 31), wherein the contact aperture (Fig 7, 31a)  is disposed in the pocket, and


    PNG
    media_image1.png
    570
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    837
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    698
    584
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    612
    581
    media_image4.png
    Greyscale


Regarding Claim 9,  Okada discloses an electric motor (Fig 1 above, 1) [abstract] comprising:
 a housing (Fig 1, 2)[abstract] extending in an axial direction (Fig 1, XX) including a first end (Fig 1 above, 2F) defining a recess [Para 0063] having an inner periphery, and the first end (Fig 1, 2F) further defining an aperture (Fig 1, 2Fa) disposed within the recess; 
a stator (Fig 1, 3) disposed in the housing and including a bus bar (Fig 1, Wu, Wv, Ww) extending from the stator towards the aperture (Fig 1, 2Fa); and 
a contact adapter (Fig 1, 30) disposed in the recess and including, 

and a contact member (Fig 7, 31ua, 31va, 31wa, 12u, 12v, 12w)  including a first end (Fig 7, 31ua, 31va, 31wa), a second end (Fig 7, 12u, 12v, 12w), and a medial portion (Fig 9 above, Tm) extending therebetween, wherein the first end (Fig 7, 31ua, 31va, 31wa) extends from the body (Fig 7, 30,31,32) into the contact aperture (Fig 7, 31a) and contacts the bus bar, and wherein an outer periphery (Fig 2 above, 30Op) of the body engages the inner periphery of the recess to fix the contact adapter (Fig 1, 30)  in a radial direction (as per the definition in the specification Para 0021, radial direction is orthogonal to the axial direction which is the case with contact adapter Fig 1, 30).
Regarding Claim 15, Okada discloses the electric motor of claim 9. Okada further discloses the base member  (Fig 1 above, 30, 31, 32)  includes a protrusion (Fig 7 above, 32P) extending from the body, wherein the second end (Fig 7, 12u, 12v, 12w) of the contact member (Fig 7, 31ua, 31va, 31wa, 12u, 12v, 12w)  extends through the protrusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Andrieux et. al (US8890380B2), hereinafter referred to as Andrieux.
Regarding Claim 2, Okada discloses the electric motor of claim 1. Okada further discloses  the collar (Fig 2, 31C)  includes a first sidewall (Fig 2, 31Cf) and a second sidewall (Fig 2, 31Cs) extending between the body (Fig 30, 32) and the first sidewall (Fig 2, 31Cf), wherein the second sidewall (See 112(b) Claim 2 rejection)(Fig 2, 31Cs)  includes a base portion and a distal end, wherein the base portion has a first width (Fig 2A, w1) and the distal end has a second width (Fig 2A, w2). (The side walls shown have a base and distal end with a given width). Okada does not explicitly disclose the second width less than the first width.


    PNG
    media_image5.png
    302
    309
    media_image5.png
    Greyscale


	Andrieux discloses the second width (Andrieux, Fig 1, w2) less than the first width (Andrieux, Fig 1, w1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada with the width of second sidewall as taught by Andrieux  to provide access to the terminals as well provide ease of molding.


    PNG
    media_image6.png
    339
    297
    media_image6.png
    Greyscale


Regarding Claim 3 , Okada in view of Andrieux discloses the electric motor of claim 2. Okada in view of Andrieux further discloses the contact aperture (Okada, Fig 7 above, 31a)  is disposed between the first sidewall (Fig 2 above, 31Cf) and the first end of the contact member (Fig 7, 31ua, 31va, 31wa).
Regarding Claim 4, Okada in view of Andrieux discloses the electric motor of claim 3. Okada in view of Andrieux further discloses the collar (Okada, Fig 2 above, 31C) includes a third sidewall (Okada, Fig 2, 31Ct) extending in a first direction (Fig 2, D1) from the body, wherein the first (Okada, Fig 2, 31Cf) and second sidewalls (Okada, Fig 2, 31Cs)  each extend from the third sidewall in a second direction (Fig 2, D2), different than the first direction.
Regarding Claim 5, Okada in view of Andrieux discloses the electric motor of claim 4. Okada in view of Andrieux further discloses the second direction (Okada, Fig 2 above, D2) is substantially orthogonal to the first direction (Okada, Fig 2, D1).(D2 is along the body plane and D1 is perpendicular to D2).
Regarding Claim 6, Okada in view of Andrieux discloses the electric motor of claim 4. Okada in view of Andrieux further discloses the third sidewall (Okada, Fig 2 above, 31Ct) is integrally formed to the body (Okada, Fig 7 above, 30,31,32).
Regarding Claim 7, Okada in view of Andrieux discloses the electric motor of claim 6. Okada in view of Andrieux further discloses the third sidewall (Okada, Fig 2 above, 31Ct) defines the contact aperture (Fig 7 above, 31a).(The element 31ua folds back and fits in with the third sidewall in Okada to define the aperture through which the bus bars are received).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Onizuka (JP 2000151149 A) hereinafter referred to as Onizuka
Regarding Claim 8, Okada discloses the electric motor of claim 1. Okada discloses first end (Fig 7 above, 31ua, 31va, 31wa) and bus bar (Fig 1 above, Wu, Wv, Ww)  but does not disclose welding between the two.
Onizuka discloses welding between bus bar (Onizuka, Fig 1 below, 200) and first end (Onizuka, Fig 1, 100)  [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed to have formed the electric motor of Okada with the welding between the busbar and first end as taught by Onizuka in order to provide good and enduring electrical connectivity.

    PNG
    media_image7.png
    230
    238
    media_image7.png
    Greyscale

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Kinoshita et. al (US 20190305467 A1), hereinafter referred to as Kinoshita.
Regarding Claim 10, Okada discloses the electric motor of claim 9. Okada does not disclose the outer periphery of the body includes a plurality of deformable ribs, wherein the each of the deformable ribs are configured to plastically deform as the contact adapter is inserted into the recess.
Kinoshita discloses the outer periphery of the body (Kinoshita, Fig 2, M2) includes a plurality of deformable ribs (Kinoshita, Fig 2,73) wherein the each of the deformable ribs (Kinoshita, Fig 2,73) are configured to plastically deform (any rib will deform when it press fitted into a corresponding receptacle) as the contact adapter (Kinoshita, Fig 2, 71) is inserted into the recess (Kinoshita, Fig 2,M1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada  with the deformable ribs as taught by Kinoshita to provide a sturdy and easy way to mechanically connect the contact adapter with the recess while reducing stress risers and without having the risk of it coming out during operation.

    PNG
    media_image8.png
    527
    701
    media_image8.png
    Greyscale

Regarding Claim 11, Okada in view of Kinoshita discloses the electric motor of claim 10. Okada in view of Kinoshita further discloses the outer periphery of the body (Kinoshita, Fig 2 above, M2) is formed by a first pair of sidewalls (Fig 2, M2A) and a second pair of sidewalls (M2B), extending between the first pair of sidewalls, wherein the first pair of sidewalls have a first length (Fig 2, L1) and the second pair of sidewalls have a second length (Fig 2, L2), less than the first. (It does not matter which side is taken as the longer side as one side will be longer than the other one and Kinoshita shows the ribs around the periphery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada in view of Kinoshita with the lengths of the sidewalls as further shown by Kinoshita in order to meet the packaging requirements on the components and application involved.
Regarding Claim 12, Okada in view of Kinoshita discloses the electric motor of claim 11. Okada in view of Kinoshita further discloses the plurality of deformable ribs (Kinoshita, Fig 2 above,73) extends from at least one of the sidewalls of the second pair of sidewalls (Fig 2, M2B, 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada in view of Kinoshita with the deformable ribs as taught by Kinoshita in order to uniformly distribute the ribs and have retention distributed around the periphery.
Regarding Claim 13, Okada in view of Kinoshita discloses the electric motor of claim 12. Okada in view of Kinoshita further discloses at least one deformable rib (Kinoshita, Fig 2 above,73) of the plurality of deformable ribs is tapered (Fig 2, 73T) between a bottom portion (Fig 2, 71B) of the body and a top portion (Fig 2, 71U) of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada in view of Kinoshita with the tapered rib as taught by Kinoshita in order to ease assembly as well has prevent stress risers.
Regarding Claim 14, Okada in view of Kinoshita discloses the electric motor of claim 13. Okada in view of Kinoshita further discloses the at least one deformable rib (Kinoshita, Fig 2 above,73) includes a first end (Fig 2, 73F) and a second end (Fig 2, 73S), wherein the first end is spaced apart from a sidewall of the first pair of sidewalls or a sidewall of the second pair of sidewalls, or both, by a first distance and the second end is spaced apart from the sidewall of the first pair of sidewalls or a sidewall of the second pair of sidewalls, or both, by a second distance, wherein the first distance is greater than the second distance.(Because of taper 73T, the second end 73S will be at a lesser distance from M2B than 73F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada in view of Kinoshita with the taper .
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Meyer et. al (EP 2584672 A2), hereinafter referred to as Meyer.
Regarding Claim 16, Okada discloses the electric motor of claim 9. Okada further discloses the first end (Fig 7 above, 31ua, 31va, 31wa) of the contact member (Fig 7, 31ua, 31va, 31wa, 12u, 12v, 12w)   is formed by a number of first electric contacts (Fig 7, 31ua, 31va, 31wa) and the second end (Fig 7, 12u, 12v, 12w) is formed by a number of second electric contacts (Fig 7, 12u, 12v, 12w). Okada does not disclose each of the second electrical contacts are spaced apart in a first direction from each of the first electric contacts and are arranged interstitially with respect to each of the first electrical contacts in a second direction, substantially orthogonal to the first direction.
Meyer discloses each of the second electrical contacts (Meyer, Fig 3, 501) are spaced apart in a first direction (Fig 3, X1) from each of the first electric contacts (Fig 3, 502) and are arranged interstitially with respect to each of the first electrical contacts in a second direction (Fig 3, X2), substantially orthogonal to the first direction (X1 and X2 are orthogonal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed electric motor of Okada with the spacing and orientation of the electrical contacts as taught by Meyer in order to keep order to meet the packaging requirements on the components and application involved.


    PNG
    media_image9.png
    637
    694
    media_image9.png
    Greyscale

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Kinoshita.
Regarding Claim 17, Okada discloses a method [Abstract, Para 0027] of assembling an electric motor (Fig 1 above, 1) including a housing (Fig 1, 2) provided with a first end (Fig 1, 2F) defining a recess [Para 0063] having an inner periphery, wherein the first end further defines an aperture (Fig 1, 2Fa) disposed within the recess, and a bus bar (Fig 1, Wu, Wv, Ww) extending towards the recess, the method comprising: inserting a contact adapter (Fig 1, 30) into the recess. Okada does not disclose the contact adapter with a plurality of deformable ribs which plastically deform.
Kinoshita discloses the contact adapter (Kinoshita, Fig 2 above, 71) with a plurality of deformable ribs (Kinoshita, Fig 2,73) which plastically deform (any rib will deform when it press fitted into a corresponding receptacle).

Regarding Claim 18, Okada in view of Kinoshita discloses the method of claim 17. Okada in view of Kinoshita further discloses fixing a contact member (Okada, Fig 7 above, 31ua, 31va, 31wa, 12u, 12v, 12w)   disposed within the contact adapter (Okada, Fig 1 above, 30) to the bus bar (Fig 1, Wu, Wv, Ww).
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Kinoshita and Onizuka.
Regarding Claim 19, Okada in view of Kinoshita discloses the method of claim 18.  Okada in view of Kinoshita does not disclose the welding step includes laser welding a first end portion of the contact member to the bus bar.
Onizuka discloses the welding step includes laser welding a first end portion of the contact member (Onizuka, Fig 1 above, 100) to the bus bar (Onizuka, Fig 1, 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada in view of Kinoshita with the laser welding as taught by Onizuka in order to provide good and enduring electrical connectivity.
Regarding Claim 20, Okada in view of Kinoshita discloses the method of claim 18.  Okada in view of Kinoshita does not disclose the welding step includes resistance welding a first end portion of the contact member to the bus bar.
Onizuka discloses [Para 0038] the welding step includes resistance welding a first end portion of the contact member (Onizuka, Fig 1 above, 100)  to the bus bar (Onizuka, Fig 1, 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Okada in view of Kinoshita with the resistance welding as taught by Onizuka in order to provide good and enduring electrical connectivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832